


110 HR 3007 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3007
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Mr. Thompson of
			 California (for himself, Mr. Sam Johnson
			 of Texas, Mr. Stark,
			 Mr. Herger,
			 Mr. McDermott,
			 Mr. Ramstad,
			 Mr. Tanner,
			 Mr. Kind, Mr. Fossella, Mr.
			 Gordon of Tennessee, Mrs. McMorris
			 Rodgers, Mr. Schiff,
			 Mr. Terry,
			 Mr. Shuler,
			 Mr. Poe, Mr. Carney, Mr.
			 Conaway, Mr. Sestak,
			 Mr. Fortuño,
			 Mrs. Christensen,
			 Mr. Weldon of Florida,
			 Ms. Matsui,
			 Mr. Smith of New Jersey,
			 Mr. Cohen,
			 Mrs. Emerson,
			 Mr. Hinojosa,
			 Mr. Calvert, and
			 Mr. Miller of Florida) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide an exception to the 60-day limit on Medicare reciprocal billing
		  arrangements between two physicians during the period in which one of the
		  physicians is ordered to active duty as a member of a reserve component of the
		  Armed Forces.
	
	
		1.Exception to 60-day limit on
			 Medicare reciprocal billing arrangements in case of physicians ordered to
			 active duty in the Armed Forces
			(a)In
			 generalSection
			 1842(b)(6)(D)(iii) of the Social Security Act (42 U.S.C. 1395u(b)(6)(D)(iii))
			 is amended by inserting after of more than 60 days the
			 following: or are provided over a longer continuous period during all of
			 which the first physician has been called or ordered to active duty as a member
			 of a reserve component of the Armed Forces.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to services
			 furnished on or after the date of the enactment of this section.
			
